DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are currently pending with claim 16 being previously withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15 and 17-20) in the reply filed on 08/24/2020 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 10, and 12 are objected to because of the following informalities: the first time an acronym is utilized it should have the full spelling next to it, for example “an ECG sensor” should read “an electrocardiogram (ECG) sensor”. Appropriate correction is required. This applies to claim 1’s sEMG sensor module and claim 12’s EMG mode. Once it has been introduced into the claims the acronym is fine to use throughout the remaining claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the central portion" in line two. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the side of the patch" in line one, as well as “the adhesive layers”. There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution, the side of the patch is likely the first side of the patch mentioned in claim 1, and the adhesive layers are likely the adhesive layer of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-8 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz et al. US Publication 2002/0180605 (hereinafter Ozguz) in view of Fadem et al. US Publication 2007/0270678 (hereinafter Fadem).
Regarding claim 1, Ozguz discloses a muscle sensor patch (element 10, Figure 2A) with an electronic module (Figure 9, which shows the specific electronic components on the device located at elements 60, 65, 70 as per [0058]) including: a sEMG sensor module configured to sense muscle data ([0017][0044] which mentions surface EMG monitoring, see also elements 71-73 , shown further in Figure 3B); a wireless transmitter module configured to wirelessly transmit the muscle data (element 190); and a microcontroller configured to control the sEMG sensor module and the wireless transmitter module (element 175 which is a microprocessor that controls both); a fully flexible adhesive patch coupled to the electronic module (element 55), the fully flexible adhesive patch including a skin-contacting surface on a first side of the patch 
Fadem teaches an ECG and EMG monitoring device that includes a fully flexible adhesive patch that is detachable (element 21, as per Figure 1, or the patch 35 in Figure 2, where it is detachable from the electronic module 20 at snaps 26). Given this teaching, it would have been obvious to the skilled artisan at the time of invention to replace the detachable patch as taught by Fadem with the patch of Ozguz in order to be able to dispose of the sensor elements, patch substrate, and adhesive all of which come into contact with biological tissue for sterility purposes. 
Regarding claim 3, Ozguz discloses that the fully flexible adhesive patch includes a centrally located non-adhesive portion through which a sensor element of the electronic module extends (Figure 3B, the adhesives 91 have a space between them that is a non-adhesive where the sensors 80 extend through).
Regarding claims 4 and 6, Ozguz as modified by Fadem discloses a muscle sensor patch according to claim 3, with detachable electronic module. Ozguz has the electronics module (element 170, located at elements 60, 65, 70 in Figures 3B-C) which are centrally located on the device (Figure 3C which shows a cross-sectional view) and element 55 of Ozguz would be replaced with the fully flexible detachable patch of Fadem at that same location. The resultant combination of Ozguz and Fadem would have provided the detachable patch at the claimed location (both “at” and “over” the patch as per Figure 3C of Ozguz). It would have been obvious to the skilled artisan at 
Regarding claim 5, Ozguz discloses that the centrally located non-adhesive portion includes a flexible film of non-adhesive material covering the central portion (element 115 which is a liner that covers the entire bottom surface including the central portion).
Regarding claim 7, Ozguz discloses that the first side of the patch including the adhesive layers is partitioned into one or more conductive regions and one or more non-conductive regions (the conductive regions are at elements 80 with the non-conductive regions being everywhere else on the first side), but is silent on the conductive regions being detachable coupled as well. Fadem teaches that both the patch as well as the conductive regions and adhesive are detachably coupled to the electronics module (see Figures 1-2, conductive regions 30, 33). It would have been obvious to the skilled artisan at the time of invention to replace the detachable patch as taught by Fadem with the patch of Ozguz in order to be able to dispose of the sensor elements, patch substrate, and adhesive all of which come into contact with biological tissue for sterility purposes.
Regarding claim 8, Ozguz discloses a muscle sensor patch that includes two different data input channels (two channels would need to exist as both monitoring of EMG as well as ECG signals takes place), including at least two different interelectrode spacing configurations (as per Figure 3B there are only three electrodes shown all of 
Regarding claim 12, Ozguz discloses that the sensor module further comprising: an ECG sensor (elements 80, which are generic electrode capable of sensing ECG or sEMG)); the microcontroller for controlling both the sEMG and the ECG sensor ([0044] which details using the same electrodes for both types of physiological monitoring), wherein the microcontroller has an EMG mode and an ECG mode (as there are only three sensors 80 on the device it would be impossible to monitor both simultaneously ad by extension would require two different modes when wanting to monitor either type of signal).
Regarding claims 13-15, Ozguz discloses a kit comprising multiple different muscle sensor patches (Figures 1, 2A, and 7, see also [0017]) with each muscle sensor patch being configured for placement at a different location of the user’s body specifically at a first location associated with the user’s heart and a second location associated with the user’s shoulder, arm, leg, or back (Figure 2A which shows the patches at several locations including the presently recited locations), as well as a first location associated with the user’s back, arm, or shoulder and a second location associated with the user’s head (Figures 2A and 7 which shows the patches across the claimed locations including the head and arms). Ozguz as modified by Fadem teaches the contents of rejected claim 1 above.
Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Fadem, as applied to claim 1, and in further view of Kumar et al. US Publication 2011/0279963 (hereinafter Kumar).

Kumar discloses a similar monitoring system patch (Fig. 5A-5C) with a non-adhesive inner/center region (under 102) and two flexible skin-contacting outer regions (154 and 156). These two adhesive sections are flexible about three perpendicular axes with respect to the center region ([0066] which mentions being able to conform, stretch, and adapt to the movement of the wearer). Kumar teaches that the disclosed wing structure is useful for providing increased flexibility and allowing the patch to remain in use on the body for extended periods of time ([0082] and [0091]). Given these teachings, it would have been obvious to the skilled artisan at the time of the invention to provide the patch of Ozguz with more flexible wing connections of Kumar for the same predictable advantages of increased flexibility.
Regarding claim 9, Ozguz teaches that the adhesives are for use on skin (elements 91), but fails to further disclose a porous absorbing substrate and porous wicking substrate. Kumar teaches use of porous absorbing and wicking substrates (para. [0026], [0098]) to direct fluids away from the electrodes ([0098]). Given this teaching, it would have been obvious to the skilled artisan at the time of the invention to modify the substrate of Ozguz to include the porous absorbing and wicking layers of Kumar for the same advantages of keeping the skin and electrodes dry.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Fadem, as applied to claim 7, and further view of DeLuca et al. US Patent 6,440,067 (hereinafter DeLuca).
Regarding claim 8, Ozguz discloses a muscle sensor patch where due to the number of electrodes (elements 80) they would be fully capable of utilizing different inter-electrode spacing as it does not require the electrodes physically move (distance between the left most electrode to the middle one is different than the spacing between the left most and right most electrodes), but does not explicitly mention the use of two different data channels (assuming it is meant as intended and not claimed where the channels both relate to EMG sensing).
DeLuca teaches an EMG monitoring device that includes patches in similar locations to Ozguz that further teaches electrodes with varying spacing and at least two input channels (Figures 2A-D, 9-10 which shows the use of 8 channels for EMG monitoring). It would have been obvious to the skilled artisan at the time of invention to utilize the additional channels as taught by DeLuca with the device of Ozguz in order to allow for monitoring of different areas as well as different depths. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Fadem, as applied to claim 1, and in further view of Libbus et al. US Publication 2009/0292194 (hereinafter Libbus).
Regarding claim 10, Ozguz discloses the sensor module further comprises an ECG sensor (elements 80 which perform both tasks of EMG and ECG monitoring), and though mentions the microcontroller 170 can further include multiple sensor module (elements 60, 65, 70) it does not explicitly mention which each one is though both ECG 
Libbus teaches a multisensory physiological device that includes a separate ECG and EMG modules for controlling their respective signals and sensors (elements 146 which is a microcontroller that then controls ECG module 138 and EMG module 148, see also Figure 1D and [0086][0087] at sensors 112A-D). It would have been obvious to the skilled artisan before the date of invention to utilize the separate modules (ECG and EMG) as taught by Libbus with the device of Ozguz as predictable results would have ensued (individual processing with a single module for a single associated signal). Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In this case two processors versus one. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Fadem and Libbus, as applied to claim 10, and in further view of Principe et al. US Publication  2009/0299212 (hereinafter Principe). 
Regarding claim 11, Ozguz discloses signal processing of the EMG signals such as filters ([0044]) and suggests using known processing techniques to analyze the collected data (para. [0044]; see also [0058]). The signals are processed on the patch (in circuits 71, 72, 73), in the local receiver (45), or in the larger processor (88), all of which are operatively connected to the sEMG and ECG modules. Ozguz does not explicitly disclose high pass, low pass, band pass, or notch filters, or an RMS or data smoothing unit. However, these components were well known in the art at the time of the invention as suitable for processing and analyzing collected bioelectric sEMG and 
Principe teaches a physiological monitoring device (ECG and EMG) that includes processing of the signals utilizing a high pass filter, low-pass filter, band-pass filter, notch filter, a RMS calculation (Root Mean Square) unit, and a data smoothing unit ([0016][0078] which mentions that the EMG monitoring device is able to include all of the above mentioned filters to process the obtained signals). Therefore, it would have been obvious to the skilled artisan at the time of the invention to include these components in the processor(s) as taught by Principe with the device of Ozguz as predictable results would ensue (processing of the obtained signals as mentioned as being important in Ozguz [0044]). As this processing would need to be applied to both the ECG and EMG signals is would be further obvious to duplicate these components in order to allow the best possible signal to be obtained. 
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Kumar.
Regarding claims 17-19, Ozguz discloses a monitoring system (Fig. 2A) including multiple fully flexible patches (10). Each patch (see Figs. 3B and 9) has an inner/center non-adhesive sensor region (at 80) coupled to a sensor module (71, 72, 73; see Fig. 3B), a transmitter (190), and a controller (175). Two edge regions of adhesive (91; see the lowest layer of Fig. 3B) hold each patch to skin (15). The center is less flexible than the adhesive regions (at least because the center contains stacked silicon-based 
Kumar discloses a similar monitoring system patch (ex., Fig. 5A-5C) with a non-adhesive inner/center region (under 102) and two flexible skin-contacting outer regions (154 and 156). These two adhesive sections are flexible about three orthogonal axes with respect to the center region ([0066]). The center is less flexible than the adhesive regions (at least because the center contains a housing and circuitry that is more stiff than the flexible wings). Kumar teaches that the disclosed wing structure is useful for providing increased flexibility and allowing the patch to remain in use on the body for extended periods of time ([0082] and [0091]). Given these teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide the patch of Ozguz with more flexible wing connections of Kumar for the same predictable advantages.
Regarding claim 20, Ozguz is silent on the third lobe. Kumar teaches a third lobe of adhesive (105; Figure IF) separated by the non-adhesive portion (102). Kumar 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794